


110 HR 2941 IH: Victims of Crime Act Preservation Fund

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2941
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Poe (for himself,
			 Mr. Costa,
			 Mr. Chabot,
			 Mr. Holden,
			 Mrs. Napolitano,
			 Mr. Payne,
			 Mr. Fortuño,
			 Mr. Abercrombie,
			 Mr. Reichert,
			 Mr. Ortiz,
			 Mr. Moore of Kansas,
			 Mr. Paul, Mr. McHugh, Mrs.
			 Maloney of New York, Mr.
			 Snyder, Mr. Hall of New
			 York, Ms. Carson,
			 Mr. Cleaver,
			 Mr. Gene Green of Texas,
			 Ms. Norton,
			 Mr. Grijalva,
			 Mr. Welch of Vermont,
			 Mr. McCaul of Texas,
			 Mr. Walz of Minnesota,
			 Mr. Michaud,
			 Mr. Gordon of Tennessee,
			 Mrs. Gillibrand,
			 Mr. Cardoza,
			 Mr. Marshall,
			 Mr. Jefferson,
			 Ms. Matsui,
			 Mr. Etheridge,
			 Mr. Salazar,
			 Mr. Braley of Iowa,
			 Mr. Allen,
			 Mr. Ruppersberger,
			 Ms. Roybal-Allard,
			 Ms. Kaptur,
			 Ms. Ginny Brown-Waite of Florida,
			 Ms. Moore of Wisconsin, and
			 Mr. Moran of Virginia) introduced the
			 following bill; which was referred to the Committee on the Budget, and in addition
			 to the Committees on Rules and
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To safeguard the Crime Victims Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Victims of Crime Act Preservation Fund
			 Act of 2007.
		2.Exclusion of
			 Crime Victims Fund from all budgetsNotwithstanding any other provision of law,
			 the receipts and disbursements of the Crime Victims Fund (established under
			 section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601)) shall not
			 be counted as new budget authority, outlays, receipts, or deficit or surplus
			 for purposes of—
			(1)the budget of the
			 United States Government, as submitted by the President; or
			(2)the congressional
			 budget.
			3.Lock-box
			 protection
			(a)In
			 generalNotwithstanding any
			 other provision of law, it shall not be in order in the House of
			 Representatives or the Senate to consider any measure that would authorize the
			 use of, or appropriate, amounts in the Crime Victims Fund, established under
			 section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601), including
			 amounts in such Fund that are designated to remain in the Fund for obligation
			 in future fiscal years, for any purpose other than a purpose authorized under
			 such Act.
			(b)60-Vote waiver
			 required in the Senate
				(1)In
			 generalSubsection (a) may be waived or suspended in
			 the Senate only by the affirmative vote of three-fifths of the Members, duly
			 chosen and sworn.
				(2)Appeals
					(A)ProcedureAppeals in the Senate from the decisions of
			 the Chair relating to
			 paragraph (1) shall be limited to 1 hour,
			 to be equally divided between, and controlled by, the mover and the manager of
			 the measure that would authorize the payment or use of amounts in the Crime
			 Victims Fund for a purpose other than a purpose authorized under the Victims of
			 Crime Act of 1984 (42 U.S.C. 10601).
					(B)60-Votes
			 requiredAn affirmative vote of three-fiths of the Members, duly
			 chosen and sworn, shall be required in the Senate to sustain an appeal of the
			 ruling of the Chair on a point of order raised in relation to
			 paragraph (1).
					(c)Exercise of
			 rulemaking powersThis section is enacted by Congress—
				(1)as an exercise of the rulemaking power of
			 the House of Representatives and the Senate, respectively, and as such they
			 shall be considered as part of the rules of each House, respectively, or of
			 that House to which they specifically apply, and such rules shall supersede
			 other rules only to the extent that they are inconsistent therewith; and
				(2)with full recognition of the constitutional
			 right of either House to change the rules (so far as relating to such House) at
			 any time, in the same manner, and to the same extent as in the case of any
			 other rule of that House.
				
